PER CURIAM.
Affirmed. Rotemi Realty, Inc. v. Act Realty Co., Inc., 911 So.2d 1181, 1189 (Fla. 2005) ("[T]o earn a commission a broker must perform two essential tasks: First, the broker must 'initiate[ ] negotiations by doing some affirmative act to bring buyer and seller together.' Second, the broker must remain 'involved in the continuing negotiations between the seller and the buyer,' unless 'the seller and buyer intentionally exclude the broker from the negotiations.' " (citation omitted) ); Burchfield v. Realty Execs., 971 So.2d 138, 140 (Fla. 5th DCA 2007) ("In summary, we hold that section 475.278, Florida Statutes, replaces the common law fiduciary duty owed by a transaction broker to its clients with a more narrowly-defined set of statutory duties.").